Citation Nr: 0949122	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  02-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




REMAND

The Veteran served on active duty from July 1969 to April 
1971, including service in Vietnam from June 1970 to March 
1971.

In March 2002, the RO denied the Veteran's claim for service 
connection for PTSD.  He appealed to the Board of Veterans' 
Appeals (Board).  The Board denied the appeal in March 2004.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2005, the parties to the appeal (the Veteran, through 
his attorney, and a representative from VA General Counsel) 
filed a Joint Motion to Remand the Board's decision.  The 
parties agreed that a remand was necessary for further 
development.  The Court granted the Motion later that same 
month.

In October 2005, the Board remanded the case for additional 
development.  In March 2006, while the case was in remand 
status, the Veteran's attorney asked the RO to obtain copies 
of the unit histories for the Veteran's unit during the time 
that he was in Vietnam.  In April 2006, the RO sent the 
Veteran a letter requesting, among other things, that he 
provide an approximate time frame (within 2 months) for his 
alleged stressors.  The RO explained that a 60-day time frame 
was required in order to facilitate a search of records that 
could be "quite voluminous."  The Veteran did not respond.  
The RO confirmed and continued the prior denial and returned 
the case to the Board.

In February 2007, the Board remanded the case in an effort to 
obtain a copy of a March 2006 letter the Veteran had 
purportedly sent to the RO, pertaining to his in-service 
stressors.  In March and May 2007, the RO sent letters to the 
Veteran requesting, among other things, that he supply a copy 
of the March 2006 letter and provide an approximate time 
frame (within 2 months) for his alleged stressors.  Again, 
the Veteran did not respond.  The RO confirmed and continued 
the prior denial and returned the case to the Board.

The Board denied the appeal in December 2007.  The Board 
concluded, in part, that the Veteran's stressors could not be 
verified in the absence of more definite information with 
respect to the time frame(s) for his alleged stressors, and 
that VA's duty to assist had been fulfilled.

The Veteran appealed the Board's decision to the Court.  In 
its brief to the Court, VA General Counsel argued, in 
pertinent part, that VA was not required to further assist 
the Veteran in obtaining unit records from his period of 
service in Vietnam because he failed to respond to VA's 
multiple requests to identify a 60-day time frame for his 
alleged stressors.  VA General Counsel noted that VA's duty 
to assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim and that, while VA is 
charged with making reasonable efforts to obtain relevant 
records, the claimant is required to furnish "information 
sufficient to locate such records."  38 U.S.C.A. 
§ 5103A(c)(1).

By a memorandum decision, dated in July 2009, the Court set 
aside the Board's December 2007 decision and remanded the 
case for additional development, in effect rejecting the 
argument advanced by VA General Counsel.  The Court noted 
that governing law requires VA to make reasonable efforts to 
assist a claimant in obtaining the evidence and information 
necessary to substantiate a claim unless "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim," 38 U.S.C.A. § 5103A(a)(1)-(2), 
and that in a claim for compensation, such as the Veteran's, 
that assistance includes obtaining relevant records such as 
the service medical records and "[a]ny other relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes [VA] to 
obtain."  38 U.S.C.A. § 5103A(c)(3).

The Court further noted that VA's efforts to obtain Federal 
records must continue until they are obtained or it is 
reasonably certain that they do not exist or that further 
efforts to obtain the records would be futile, 38 U.S.C.A. 
§ 5103A(b)(3), and that if VA is unable to obtain all of the 
relevant records sought, it must notify the veteran of the 
records that it was unable to obtain, explain the efforts 
made to obtain the records, and describe further action to be 
taken by VA with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  The Court noted that 
the Veteran's attorney had requested that the Veteran's unit 
histories be associated with the claims file; that they did 
not appear to be of record; that the Board's decision 
contained no "adequate discussion of whether VA attempted to 
obtain these histories in compliance with" 38 U.S.C.A. 
§ 5103A; and that unit identification appeared to be part of 
the record and "could certainly hold the key to verifying" 
the Veteran's stressors.

In light of the foregoing, it appears clear that VA's duty to 
assist in this case, as mandated by the Court, includes a 
duty to assist the Veteran in obtaining his unit histories 
from his time in Vietnam, notwithstanding his failure to 
provide more specific date information.  Inasmuch as it does 
not appear from the record that such development has been 
attempted, the Board has no choice but to REMAND the case to 
the RO for additional development.

Accordingly, this case is REMANDED for the following actions:

1.  Make efforts to obtain copies of the 
unit histories for the Veteran's Marine 
Corps Unit (H&S Co., H&S Bn., 1st FSR/FLC) 
during the time that he was in Vietnam (from 
June 1970 to March 1971).  Efforts to obtain 
the evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.  If all or some of the records sought 
cannot be procured, provide the Veteran an 
explanation of the efforts VA has made to 
obtain the records, a description of any 
further action VA will take regarding his 
claim (including, but not limited to, 
notifying him that VA will decide the claim 
based on the evidence of record unless he 
submits the records VA was unable to 
obtain), and notice that he is ultimately 
responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(1).

2.  If, after the foregoing development has 
been completed, the expanded record contains 
credible supporting evidence that a claimed 
in-service stressor occurred, arrange for 
psychological testing as indicated, with 
appropriate subscales, to determine whether 
the Veteran has PTSD.  Also arrange to have 
the Veteran scheduled for an examination by 
an appropriate examiner.  The examiner 
should review the claims file, including the 
results of any indicated psychological 
testing, examine the Veteran, and provide an 
opinion as to whether the Veteran has 
symptoms that meet the diagnostic criteria 
for PTSD.  Consideration should be given to 
any evidence which supports the Veteran's 
claims of in-service stressors, or the lack 
thereof.  If it is the examiner's conclusion 
that the Veteran does have PTSD, the 
examiner should review the Veteran's 
stressors, and should indicate which of the 
alleged stressors are of sufficient severity 
as to reasonably result in PTSD.  A complete 
rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
discussion of the relevant evidence received 
since the last SSOC was issued in August 
2007.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

